Citation Nr: 1435187	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which, in relevant part, denied entitlement to service connection for bilateral hearing loss.  


FINDING OF FACT

The Veteran's current bilateral hearing loss is at least as likely as not a result of injury in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has current bilateral hearing loss for VA purposes as established in multiple private and VA audiological evaluations in October 2004, May 2008, October 2008, November 2008, and December 2009.  See 38 C.F.R. § 3.385.

While the Veteran's service treatment records (STRs) do not reflect complaints of hearing loss, minor impairment, not reaching disability status, was present on his December 1968 separation examination.  Some hearing impairment was also noted on a June 1968 whispered voice test.  Additionally, the Veteran has noted service as a combat engineer, and has credibly reported exposure to hazardous military noise from various forms of weaponry, explosives, and heavy machinery, without hearing protection.  Based on this evidence, his exposure to hazardous military noise is conceded.  

The remaining question regarding the nexus between the Veteran's bilateral hearing loss and his in-service exposure to hazardous noise is satisfied by a May 2010 private audiologist opinion, that the Veteran's sensorineural hearing loss was consistent with his reported history of military noise exposure.  

The Veteran has also credibly reported a history of hearing impairment dating back to his separation from service.  There reports are supported by an August 2008 statement from his wife noting hearing impairment dating back to 1969, when she first met him.  See Walker, supra.

A VA audiologist concluded that it was less likely as not that the Veteran's hearing loss began during service.  He based this opinion on the Veteran's hearing thresholds being within normal limits at separation.  The examiner did not opine as to whether current hearing loss was related to the in-service noise exposure, and did not comment on the impairment suggested by the whispered voice test or threshold shift.  Cf. Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The examiner's opinion is of minimal probative value.  

The lay reports, service treatment records and the current test results place the evidence in equipoise as to whether the current hearing loss is related to service.  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran, and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


